                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                        8:19CR213

         vs.
                                                                           ORDER
LAMONTE J. BERTUCCI, SR.,

                        Defendant.

         This matter is before the court on defendant's Unopposed Motion to Extend Motions
Deadline [17]. For good cause shown, I find that the motion should be granted. The defendant
will be given an approximate 92-day extension. Pretrial motions shall be filed by October 18,
2019.
         IT IS ORDERED:
         1.     Defendant's Motion to Extend Motions Deadline [17] is granted. Pretrial motions
shall be filed on or before October 18, 2019.
         2.     The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between today’s date and October 18, 2019, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial Act
for the reason defendant's counsel requires additional time to adequately prepare the case, taking
into consideration due diligence of counsel, and the novelty and complexity of this case. The
failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A)
& (B).
         Dated this 18th day of July, 2019.

                                                       BY THE COURT:


                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
